DETAILED ACTION
The Amendment filed 11/22/22 has been entered. Claims 1, 3-4, 6-8, 10-15 and 17-20 have been amended and no claims have been cancelled.
Claims 1-20 are pending.
The Examiner recommends filing a written authorization for Internet communication in response to the present action. Doing so permits the USPTO to communicate with Applicant using Internet email to schedule interviews or discuss other aspects of the application.  Without a written authorization in place, the USPTO cannot respond to Internet correspondence received from Applicant. The preferred method of providing authorization is by filing form PTO/SB/439, available at: https://www.uspto.gov/patent/forms/forms. See MPEP § 502.03 for other methods of providing written authorization.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The New Grounds of Rejection
Applicant’s amendment and argument with respect to claims 1-20 filed on 11/22/22 have been fully considered but they are deemed to be moot in view of the new grounds of rejection.

Claim Objections
Claims 1-20 are objected to because of the following informalities:
The limitation “…a second user interface for a first participant device…” in claim 1, lines 3-4, should be “…a second user interface for a  second participant device…” (emphasis added) in order to resolve the lack of antecedent basis for the limitation. Appropriate correction is required. Similar corrections are required in claim 8, lines 6-7 and claim 15, line 5.
The limitation “…the change the deactivated state or a change from the deactivated state…” in claim 3, lines 1-3, should be “…[[the]] a change to the deactivated state or [[a]] the change from the deactivated state…” (emphasis added) in order to resolve the lack of antecedent basis for the limitation. Appropriate correction is required. Similar corrections are required in claim 10, lines 1-3 and claim 17, lines 1-3.
The limitation “…a request from a user device…” in claim 3, line 3, should be “…a request from  the first participant device or the second participant device…” (emphasis added) in order to resolve the lack of antecedent basis for the limitation. Appropriate correction is required. Similar corrections are required in claim 10, line 3 and claim 17, lines 3-4.
The limitation “…wherein the deactivated state…” in claim 4, line 1, should be “…wherein [[the]] a deactivated state…” (emphasis added) in order to resolve the lack of antecedent basis for the limitation. Appropriate correction is required. Similar corrections are required in claim 11, line 1.
The limitation “…to one or more user devices…” in claim 7, lines 1-2, should be “…to  the first participant device or the second participant device…” (emphasis added) in order to resolve the lack of antecedent basis for the limitation. Appropriate correction is required. Similar corrections are required in claim 14, line 2 and claim 18, line 2.
The limitation “…A system comprising:]” in claim 8, line 1, should be “…A system comprising:” (emphasis added) in order to resolve the typographical/grammatical error in the limitation. Appropriate correction is required.
All dependent claims are objected to as having the same deficiencies as the claims they depend from.
Note: For examination purposes, the claims will be interpreted based on the claim language suggested by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 4 and 11, at least in part, recite “…wherein the deactivated state of the chat session is based on a timing out of the chat session due to a predetermined amount of time during which an amount of communication from at least one of the first participant device or the second participant device is less than a threshold.”
However, the specification of the claimed invention fails to implicitly or explicitly describe the limitations of claims 4 and 11. The specification fails to describe that“…wherein the deactivated state of the chat session is based on a timing out of the chat session due to a predetermined amount of time during which an amount of communication from at least one of the first participant device or the second participant device is less than a threshold” (emphasis added) as required by the limitations of claims 4 and 11.
All dependent claims are rejected to as having the same deficiencies as the claims they depend from.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,159,470 in view of “Queen et al.” (US PGPUB 2020/0169567) (Hereinafter Queen). Although the claims at issue are not identical, they are not patentably distinct from each other because both the patent and the instant application disclose causing display of a user interface element comprising a subset of fields of a database record within a chat session, determining a change in a state of the chat session, determining an update to the value of the field of the subset of fields, generating a visual indication of the value of the field changing to the updated value of the field and causing display of the user interface element indicating the updated value of the field within the chat session.
The difference between claims 1, 8 and 15 of the current application and claims 1, 9 and 16 of the patent is that the current application further includes the limitation(s): “identifying a first permission level for the first participant device and a second permission level for the second participant device,” “causing the first user interface to display the updated value of the field based on the first permission level” and “causing the display of another field of the subset of fields to be at least one of removed or obfuscated from the chat session displayed by the second user interface based on the second permission level.”
However, Queen teaches identifying a first permission level for the first participant device and a second permission level for the second participant device (authenticating multiple authorized users to participate in a media collaboration session for a given media object and obtain each authenticated user’s security clearance; Figs. 3 and 4A-B, [0031], [0040]);
causing the first user interface to display the updated value of the field based on the first permission level (for each of the authorized users, a media collaboration management application redacts any sub-elements of the media object having a designated security classification level that is greater than the security clearance level of the authorized user and the media collaboration management application generates output of the media object with any redaction to the authorized user; Figs. 3 and 4A-B, [0033], [0036]-[0038], [0041]); and
causing the display of another field of the subset of fields to be at least one of removed or obfuscated from the chat session displayed by the second user interface based on the second permission level (for each of the authorized users, a media collaboration management application redacts any sub-elements of the media object having a designated security classification level that is greater than the security clearance level of the authorized user and the media collaboration management application generates output of the media object with any redaction to the authorized user; Figs. 3 and 4A-B, [0033], [0036]-[0038], [0041]).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate displaying values in a collaboration session based on permission levels to the patent because the patent discloses displaying values in a chat session and Queen suggests displaying values in a collaboration session based on permission levels ([0041]).
One of ordinary skill in the art would be motivated to utilize the teachings of Queen in the patent system in order to avoid exposure of sensitive information to unauthorized devices.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10 and 12-20 rejected under 35 U.S.C. 103 as being unpatentable over “Andreev et al.” (US PGPUB 2016/0285799) (Hereinafter Andreev) in view of “Queen et al.” (US PGPUB 2020/0169567) (Hereinafter Queen).
With respect to claim 1, Andreev teaches a method comprising:
causing, by a computing device (computer system 600; Fig. 6, [0069]-[0070]), display of a user interface element within a chat session displayed by a first user interface for a first participant device and a second user interface for a first participant device, the user interface element comprising a subset of fields of a database record, wherein a field of the subset of fields comprises a value (while two or more users are exchanging messages as part of a real time communication session, the user interfaces 106 and 108 display periodically updated content delivered by services 160-1 to 160-5 in addition to the exchanged messages; Figs. 1-2, [0032], [0042], [0045]);
determining, based on a change in a state of the chat session, an update to the value of the field of the subset of fields (a user specifies that when he or she initiates a communication with one or more other users identified in a list (e.g. a “buddy” list) during the hours when shares of their employer's company are trading, a particular update capability for displaying the current share price is invoked; Figs. 1-2, [0030], [0032], [0042], [0045], [0047]);
generating, based on determining the update to the value of the field, a visual indication of the value of the field changing to the updated value of the field; and causing the first user interface to display the updated value of the field (updates are stored in a time-indexed manner so that when a user scrolls backwards in time over a particular conversation, the automatically updated data presented via the applicable user interfaces as interfaces 106 and 108 reflects the data as presented contemporaneously with the instant message(s) being exchanged between the real time conversation participants; Figs. 1-2, [0029]-[0030], [0032], [0041]-[0042], [0045], [0047]).
Andreev does not teach identifying a first permission level for the first participant device and a second permission level for the second participant device; causing the first user interface to display the updated value of the field based on the first permission level; and causing the display of another field of the subset of fields to be at least one of removed or obfuscated from the chat session displayed by the second user interface based on the second permission level.
However, Queen teaches identifying a first permission level for the first participant device and a second permission level for the second participant device (authenticating multiple authorized users to participate in a media collaboration session for a given media object and obtain each authenticated user’s security clearance; Figs. 3 and 4A-B, [0031], [0040]);
causing the first user interface to display the updated value of the field based on the first permission level (for each of the authorized users, a media collaboration management application redacts any sub-elements of the media object having a designated security classification level that is greater than the security clearance level of the authorized user and the media collaboration management application generates output of the media object with any redaction to the authorized user; Figs. 3 and 4A-B, [0033], [0036]-[0038], [0041]); and
causing the display of another field of the subset of fields to be at least one of removed or obfuscated from the chat session displayed by the second user interface based on the second permission level (for each of the authorized users, a media collaboration management application redacts any sub-elements of the media object having a designated security classification level that is greater than the security clearance level of the authorized user and the media collaboration management application generates output of the media object with any redaction to the authorized user; Figs. 3 and 4A-B, [0033], [0036]-[0038], [0041]).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate displaying values in a collaboration session based on permission levels to Andreev because Andreev discloses displaying updated data in a chat session ([0030]) and Queen suggests displaying values in a collaboration session based on permission levels ([0041]).
One of ordinary skill in the art would be motivated to utilize the teachings of Queen in the Andreev system in order to avoid exposure of sensitive information to unauthorized devices.

With respect to claim 2, Andreev as modified teaches the method of claim 1. Andreev further teaches wherein the change in the state of the chat session comprises a change from a deactivated state of the chat session to an activated state of the chat session (a real-time conversation is launched between two or more users of an instant messaging application. Launching a real-time conversation between two or more users of an instant messaging service includes establishing and/or commencing a messaging session, such as an instant message session, between at least two users; Figs. 1-2, [0032], [0042], [0045], [0047]).

With respect to claim 3, Andreev as modified teaches the method of claim 2. Andreev further teaches wherein at least one of the change to the deactivated state or a change from the deactivated state to the activated state is based on a request from a user device associated with the chat session (a real-time conversation is launched between two or more users of an instant messaging application. Launching a real-time conversation between two or more users of an instant messaging service includes establishing and/or commencing a messaging session, such as an instant message session, between at least two users. A first user may send and/or receive (i.e., exchange) messages with one or more other uses to commence an instant messaging session via a user interface; Figs. 1-2, [0032], [0042], [0045], [0047]).

With respect to claim 5, Andreev as modified teaches the method of claim 1. Andreev further teaches further comprising: determining a type of the database record; determining an icon corresponding to the type of the database record; and causing display of the icon with the subset of fields in the chat session (invoke an automatic update capability by the selection of one of a plurality of options in the form of a message object/sticker 504, 506, 508 corresponding to different genre; Figs. 1-2 and 5A-D, [0032], [0041]-[0042], [0045], [0047], [0057]-[0059]).

With respect to claim 6, Andreev as modified teaches the method of claim 1. Andreev further teaches wherein the causing the first user interface to display the updated value of the field is further based on a request for the database record (a real-time conversation is launched between two or more users of an instant messaging application. Launching a real-time conversation between two or more users of an instant messaging service includes establishing and/or commencing a messaging session, such as an instant message session, between at least two users. A first user may send and/or receive (i.e., exchange) messages with one or more other uses to commence an instant messaging session via a user interface and a selection of content to be automatically updated is received as a request to invoke the updating capability by one of the users; Figs. 1-2, [0032], [0042], [0045], [0047], [0053]).

With respect to claim 7, Andreev as modified teaches the method of claim 1. Andreev further teaches further comprising sending, to one or more user devices associated with the chat session, an indication of the change in the state of the chat session (a real-time conversation is launched between two or more users of an instant messaging application. Launching a real-time conversation between two or more users of an instant messaging service includes establishing and/or commencing a messaging session, such as an instant message session, between at least two users. A first user may send and/or receive (i.e., exchange) messages with one or more other uses to commence an instant messaging session via a user interface; Figs. 1-2, [0032], [0042], [0045], [0047], [0053]).

The limitations of claims 8-10 and 12-14 are rejected in the analysis of claims 1-3 and 5-7 respectively and these claims are rejected on that basis. Furthermore, Andreev discloses a system comprising a memory and a processor (Fig. 6, [0069]-[0071]) as recited in claim 8.

The limitations of claims 15-20 are rejected in the analysis of claims 1-3, 7 and 5-6 respectively and these claims are rejected on that basis. Furthermore, Andreev discloses a non-transitory computer-readable medium having instructions stored thereon (Fig. 6, [0065]-[0066]-[0069]-[0071]) as recited in claim 15.

Claims 4 and 11 rejected under 35 U.S.C. 103 as being unpatentable over Andreev in view Queen, and further in view of “Mendiola et al.” (US PGPUB 2002/0143916) (Hereinafter Mendiola).
With respect to claim 4, Andreev as modified teaches the method of claim 1. Andreev does not teach wherein the deactivated state of the chat session is based on a timing out of the chat session due to a predetermined amount of time during which an amount of communication from at least one of the first participant device or the second participant device is less than a threshold.
However, Mendiola teaches wherein the deactivated state of the chat session is based on a timing out of the chat session due to a predetermined amount of time during which an amount of communication from at least one of the first participant device or the second participant device is less than a threshold (tracking activities of instant messaging users and determining that a configured duration has elapsed without any activity being detected and when no activity by an instant messaging user is detected and 30 minutes has elapsed, the instant messaging user is flagged as “offline”; [0057]-[0060], [0085]-[0106], [0137]-[0142]).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate determining a deactivated state of a chat session based on a timing out to Andreev because Andreev discloses tracking initiation of a messaging session ([0045]) and Mendiola suggests determining a deactivated state of a chat session based on a timing out ([0142]).
One of ordinary skill in the art would be motivated to utilize the teachings of Mendiola in the Andreev system in order to provide more effective tracking of chat users’ activities.

The limitations of claim 11 are rejected in the analysis of claim 4 above and this claim is rejected on that basis.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Nair et al. US 2009/0210459. Discloses synchronizing a database with a collaboration document.
Flunkert et al. US 2016/0127428. Discloses facilitating collaboration sessions between users to allow multiple users to concurrently access, write, add, modify, destroy or manipulate data records to a database.
Kuchoor. US 2015/0032686. Discloses sharing a document annotation and change between users engaged in an online chat conversation.
Welch, Jr.. US 2009/0070401. Discloses sharing updated data records in a communication session between client computers.
Madan et al. US 2009/0055483. Discloses synchronizing modification operations on a digital content by one or more modifying users within a collaboration window.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnny B Aguiar whose telephone number is (571)272-3563. The examiner can normally be reached on Monday to Friday 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHNNY B AGUIAR/
Primary Examiner, Art Unit 2447
December 5, 2022